*610MEMORANDUM **
George Franklin Pelly appeals his 46-month sentence imposed following a guilty plea conviction for being an ex-felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). Because Pelly waived his right to appeal his sentence, we lack jurisdiction and we dismiss.
Although neither party raised the issue of Pelly’s waiver of the right to appeal his sentence, we are required to raise issues concerning our jurisdiction sua sponte. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999) (holding that when the defendant waives the right to appeal, appellate court lacks jurisdiction); Abernathy v. Southern California Edison, 885 F.2d 525, 527 (9th Cir.1989) (recognizing that the appellate court is required to raise sua sponte issues concerning its jurisdiction). We review de novo the validity of a defendant’s waiver of the right to appeal. See United States v. Bolinger, 940 F.2d 478, 479 (9th Cir.1991).
In his plea agreement, Pelly waived his right to appeal his conviction or sentence, with the exception of claims regarding ineffective assistance of counsel, or a sentence imposed in violation of the law. Nothing in the record suggests that Pelly’s waiver of appeal is invalid, nor do Pelly’s claims on appeal fall within the exceptions to the waiver. Accordingly, this appeal is dismissed for lack of jurisdiction. See Vences, 169 F.3d at 613.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.